Citation Nr: 1741268	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  15-19 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the claim for service connection for tinnitus has been received.
      
2.  Entitlement to a rating in excess of 50 percent for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for vertigo to include as secondary to tinnitus or service-connected bilateral hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Jr. Attorney


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1956 to February 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2015 and July 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for tinnitus and vertigo, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for tinnitus was denied by the Board in an October 2006 rating decision.  

2.  Evidence received after the October 2006 decision relates to unestablished facts necessary to substantiate the claim.

3.  Throughout the appeal, the Veteran's service-connected bilateral hearing loss disability was productive of impairment no worse than Level IX in the right ear and Level VIII in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for tinnitus have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for a rating in excess 50 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.85-4.87, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection for bilateral tinnitus was denied in an October 2006 Board decision on the basis tinnitus was not shown in service and a causal nexus was not established.  Board decisions are final when issued.  38 U.S.C.A. § 7104 (West 2014).

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

At the time of the prior final decision in October 2006, the claims file included service treatment records, lay statements from the Veteran, private and VA medical records, and VA examination reports dated in September 2003 and October 2003.

Since the prior final decision evidence added to the file includes additional VA treatment records, VA examination reports dated in February 2008 and December 2014, and statement from the Veteran and his representative.  In pertinent part, the new evidence includes an August 2015 statement from the Veteran's representative which indicates the Veteran asserts his tinnitus had onset in service and has continued since.  This evidence was not previously considered by the Board and thus is new.  It also addresses two previously unsubstantiated elements, in-service incurrence and causation(via continuity of symptomatology); therefore it is material.  The credibility of this statement is presumed for the limited purpose of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The claim for service connection for bilateral tinnitus is reopened.  

II. Higher Rating for Hearing Loss

The Veteran seeks a higher rating for his service-connected hearing loss, which is currently rated at 50 percent.

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. § 4.85(c).

Under certain exceptional patterns of hearing impairment, auditory acuity levels may be calculated using either TABLE VI, as described above, or TABLE VIA, which derives a Roman numeral designation based solely on the puretone audiometry test.  38 C.F.R. § 4.86.  The TABLE that produces the higher Roman numeral will be used.  Id.

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I, for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.  

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran was afforded a VA examination in December 2014.  He reported that he could not understand his wife unless he was looking at her.  Puretone thresholds (in decibels) and speech discrimination scores were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
40
85
100
105
83
46
LEFT
25
70
90
100
71
60

The left ear meets the exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(b) because the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Therefore, the numerical hearing impairment is determined by either TABLE VI or TABLE VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  TABLE VI results in the higher numeral, VII, thus those results will be used.

Under TABLE VI, the right ear is assigned a Level IX and the left ear is assigned a Level VII.  As required by 38 C.F.R. § 4.86(b), the left ear will is elevated to the next higher Roman numeral, which is VIII.  Entering these numeric designations into TABLE VII yields a 50 percent rating.  38 C.F.R. § 4.85, DC 6100.

Based on the audiological evaluations of record, the Veteran's hearing loss has not approximated the criteria for a rating in excess of 50 percent at any time during the appeal period.  Thus, staged ratings under Fenderson are not appropriate.  Though the Board does not discount the difficulties the Veteran has with his hearing acuity, schedular disability ratings for hearing loss are based on the results of the audiological studies of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349(1992) ("Assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.").  Moreover, the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday social and work environment as these are the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, 28 Vet. App. 366(2017).  

As the preponderance of the evidence is against the Veteran's claim; the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  There are no additional expressly raised or reasonably raised issues raised on the record.


ORDER

Service connection for tinnitus is reopened; to this limited extent only, the appeal is granted.

A rating in excess of 50 percent for bilateral hearing loss disability is denied.

REMAND

Having reopened the claim for service connection for tinnitus, it is remanded so that the AOJ can address the merits of the claim in the first instance.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The Veteran seeks service connection for vertigo is warranted, either as direct related to service or as secondary to his tinnitus and/or service-connected hearing loss.  Based on the Veteran's contentions, the claim of service connection for vertigo is inextricably intertwined with the pending claim of service connection for tinnitus.  Therefore, a decision by the Board on the vertigo claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).

The Veteran also seeks entitlement to TDIU.  Currently, the Veteran is only service-connected for bilateral hearing loss rated 50 percent.  The pending claims for service connection for vertigo and tinnitus may have an impact on the TDIU claim.  The issues are therefore inextricably intertwined and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature. Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records and any outstanding, relevant records from any private treatment providers identified by the Veteran.  

2.  Undertake all appropriate action on the claims for service connection for tinnitus and vertigo.

3.  Readjudicate the claims, to include entitlement to a TDIU.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and afford the Veteran and his attorney an opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


